UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                                   ORDER

     A Motions Hearing was held in this case on July 9, 2009, which

took place in open court.        Upon consideration of Petitioner Al

Ansi’s Emergency Motion to Compel Production of Medical Records

[Dkt.    No.   93],   the   Government’s   Opposition   [Dkt.   No.   95],

Petitioner’s Reply [Dkt. No. 96], representations of the parties,

and the entire record herein, it is hereby

     ORDERED, that the Petitioner’s Motion is granted in part and

denied in part.       Petitioner’s counsel is entitled to the medical

records in order to provide Petitioner effective access to his

counsel, and to allow counsel to provide effective representation

to their client and challenge the legality of his detention.          See

Husayn v. Gates, 588 F. Supp. 2d 7, 10-11 (D.D.C. 2008); Al-Joudi

v. Bush, 406 F. Supp. 2d 13, 21, 23 (D.D.C. 2005); Al Odah v.

United States States, 346 F. Supp. 2d 1, 6 (D.D.C. 2004).1             The


     1
          This ruling, unlike the issue presented in Al Odah v.
United States, 407 F. Supp. 2d 37, 44 (D.D.C. 2005), does not
pertain to the conditions of Petitioner’s confinement.
Court fully understands the burden that this places upon the

medical staff at Guantanamo Bay.          Nonetheless, the Court believes

that    the    request     is     reasonable     given   the     Petitioner’s

representations    about        his   medical   condition,     and   has   been

sufficiently narrowed so as to minimize that burden as much as

possible. Consequently, it is further

       ORDERED, that the Government produce by July 27, 2009, those

medical records related to Petitioner’s stomach ulcer and related

symptoms (such as vomiting, stomach pain, and diarrhea) during the

period from January 2007 to the present, as well as medical records

from Petitioner’s mid-May, 2009, hospitalization due to chest pains

and difficulty breathing to the present.



                                            /s/
July 9, 2009                               Gladys Kessler
                                           United States District Judge




Copies to:    Attorneys of Record via ECF